Citation Nr: 0016578	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist injury, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to July 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability is 
manifested by pain only.  The wrist is not ankylosed.

2.  By a decision entered in June 1978, VA denied a claim of 
service connection for a left knee disability.  That decision 
was not appealed.  The evidence received since the time of 
that decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5214 and 
5215) (1999).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Wrist

The veteran contends that the 10 percent evaluation currently 
assigned for his service-connected left wrist disability is 
inadequate.  He says that he has pain in the wrist, and that 
the condition has grown worse with time.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Musculoskeletal disabilities of the wrist are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215 (1999).  A 10 percent rating 
is warranted if the disability is manifested by dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  
A 10 percent rating is also warranted if functional loss of 
an equivalent magnitude is brought on by factors such as 
incoordination, weakness, excess fatigability, and pain on 
use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A rating in excess of 10 
percent is warranted only if the wrist is ankylosed.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  See also Spencer v. 
West, 13 Vet. App. 376, 382 (2000) (a claimant cannot obtain 
a rating greater than 10 percent under Diagnostic Code 5215 
for functional loss due to pain); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (to the same effect).

In the present case, the record shows that the veteran 
fractured his left scaphoid bone in a motor vehicle accident 
in service in July 1972.  Service connection was established 
for residuals of that injury by a decision entered in 
November 1973, and a 10 percent rating was assigned effective 
from July 29, 1972, the day following his separation from 
service.  The rating was subsequently reduced to zero 
percent, effective from September 1, 1978, based on evidence 
showing improvement, and was later increased to 10 percent, 
effective from February 27, 1998.

Based on a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for residuals of a left 
wrist injury.  As noted above, a finding of ankylosis is a 
necessary prerequisite to the assignment of a higher rating 
under the schedule.  Here, the evidence shows that the 
disability in question is presently manifested by pain only, 
without ankylosis.  (Although it appears that the veteran may 
have bilateral carpal tunnel syndrome, and he is not 
presently service connected for that disability, a VA 
physician who examined the veteran in November 1998 
attributed the veteran's complaints of pain to service-
connected residuals of a left wrist injury.)  Consequently, 
in the absence of any evidence of current ankylosis, the 
claim for increase must be denied.

In reaching this conclusion, the Board has considered whether 
the veteran's claim should be referred for consideration of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).  It is the Board's decision, however, 
that no such referral is warranted.  Nothing in the record 
suggests that the veteran's disability has resulted in 
frequent hospitalization, or that it has markedly interfered 
with his employment.  The disability is adequately 
compensated by the 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which specifically contemplates pain, 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.

II.  Left Knee

The veteran contends that service connection should be 
granted for a left knee disability.  He maintains that the 
currently shown disability can be traced to his period of 
active military service.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

By a decision entered in June 1978, VA denied a claim of 
service connection for a left knee disability.  That decision 
was not appealed.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
prior adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, it is clear from the record that the RO 
applied the now invalidated "change in outcome" test for 
materiality when it adjudicated the veteran's application to 
reopen in 1998.  Consequently, the Board must consider 
whether the veteran would be prejudiced if the Board were to 
proceed with consideration of his claim under the standard of 
materiality enunciated in Hodge without first having the RO 
apply that standard.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In this regard, the Board notes that the RO notified the 
veteran of the provisions of § 3.156(a) in an April 1998 
statement of the case.  Thus, he has already had the 
opportunity to present evidence and argument with respect to 
the standard set out in that subsection.  It is the Board's 
conclusion, therefore, that he will not be prejudiced by the 
Board's application of that subsection to his claim at this 
stage of the appeal.

Turning to the underlying question of whether the veteran's 
claim should be reopened pursuant to the standards set out in 
§ 3.156(a), the Board notes that when VA previously denied 
service connection for a left knee disability in June 1978, 
it had before it service medical records showing that a cyst-
like mass was identified above the veteran's left knee in 
February 1971, and that he was treated for a contusion of the 
knee in January and April 1972.  VA also had before it 
various reports prepared by VA and a private physician, Dr. 
Reddy, dated from 1972 to 1977, containing very little in the 
way of complaints or findings relative to the knee, and a VA 
examination report, dated in April 1978, indicating that 
physical examination of the knee was normal, with the 
exception of recurrent, occasional pain, and that X-rays were 
also normal.  It was on the basis of this evidence that the 
prior claim was denied.

The additional evidence received since the time of the June 
1978 denial includes VA treatment records, dated from 1977 to 
1997; an examination report from Brian T. Szura, M.D., dated 
in November 1995; and the reports of VA compensation 
examinations, dated in December 1997 and November 1998.

The Board finds that much of the evidence received since the 
time of the June 1978 decision is "new."  Some of the 
additional medical reports describe the current status of the 
veteran's left knee, indicating that he currently suffers 
from a left medial meniscus tear, a probable chronic partial 
posterior cruciate ligament sprain, and/or osteoarthritis.  
This evidence was not available for review in June 1978, and 
is neither cumulative nor redundant of the evidence then of 
record.  Consequently, the evidence is "new."

The Board finds, however, that none of the "new" evidence 
is "material."  Although the record shows that the veteran 
has a current left knee disability, none of the newly 
received evidence provides any significant support for the 
notion that the current disability was incurred in or 
aggravated by service.  The additional VA reports contain 
nothing in the way of medical conclusions pertaining to the 
etiology of currently shown disability, and there is nothing 
in the record to show that the veteran has the specialized 
training or expertise necessary to proffer competent 
conclusions on matters pertaining to medical causation.  In 
addition, while Dr. Szura indicated in a section of his 
report entitled "History" that the veteran "first injured 
his [left] knee in the [A]rmed [F]orces," and concluded that 
he presently suffers from a probable chronic left knee 
disability, Dr. Szura stopped short of providing an opinion 
to the effect that the current disability could be attributed 
to service.  It is the Board's conclusion, therefore, that 
the evidence received since the time of the June 1978 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  The 
application to reopen must therefore denied.


ORDER

The claim for a rating in excess of 10 percent for residuals 
of a left wrist injury is denied.

The application to reopen a claim of service connection for a 
left knee disorder is also denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

